Citation Nr: 0726623	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to service connection for tinea versicolor of 
right shoulder and face (claimed as skin rash), including due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1966, including service in Vietnam during the 
Vietnam conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to Agent 
Orange during active military service.

2.  The veteran currently is diagnosed as having tinea 
versicolor.

3.  The veteran did not complain of and was not treated for a 
skin condition during service, and the record contains no 
competent medical evidence that links his current tinea 
versicolor condition to service.

4.  Tinea versicolor is not a presumptive disorder under the 
provisions of 38 C.F.R. § 3.309(e).




CONCLUSION OF LAW

A tinea versicolor disability (claimed as skin rash) was not 
incurred during active military service, nor may it be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a skin rash, 
diagnosed as tinea versicolor of the right shoulder and face, 
due to Agent Orange exposure.  VA treatment records reflect a 
current diagnosis of tinea versicolor.  DD-214 confirms 
service in Vietnam during the Vietnam conflict; therefore, 
and in accordance with 38 C.F.R. § 3.307(a)(6)(iii), exposure 
to Agent Orange is conceded.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  
However, a presumption of service connection based on 
exposure to herbicides is not warranted for any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 68 
Federal Register 27630-27641 (May 20, 2003).

Service medical records (including November 1966 discharge 
examination) contain no evidence of any complaints of or 
treatment for tinea versicolor or any other skin condition, 
and the record contains no objective evidence of 
symptomatology of a skin condition until 2005.  The record 
also contains no competent medical evidence that links the 
veteran's current skin disorder to service or any incident 
thereof.  In that regard, it is noted that the veteran 
asserts that his tinea versicolor is related to Agent Orange 
exposure in service.  A layperson, however, such as the 
veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Service connection under the 
provisions of 38 C.F.R. § 3.303 must therefore be denied.  In 
addition, tinea versicolor is not among the diseases listed 
at 38 C.F.R. § 3.309(e).  Accordingly, service connection for 
tinea versicolor secondary to Agent Orange exposure must also 
be denied.  

During his May 2007 hearing the veteran testified that his 
current skin condition began sometime in 1967, and that he 
first sought treatment for it from a private skin specialist 
"in the '60's."  However, the Board notes that in 
consultation with VA treatment providers he reported that his 
visit with a private dermatologist had occurred in the 
1980's.  In view of the veteran's contradictory statements 
regarding his relevant medical history, as well as the abject 
lack of objective corroborative evidence prior to the start 
of VA treatment in April 2005, the Board is unable to credit 
the veteran's testimony of symptomatology within the year 
following service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, there is a significant lapse of time between the 
veteran's first purported treatment for a skin condition in 
the 1960s (or the 1980s) and the treatment and evaluation 
that were provided for a skin condition in 2005.  Thus, 
overall, the post-service medical evidence, indicating a 
condition that was evaluated many years after service with no 
indication of an association to service, are found to provide 
evidence against his claim.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).   

VA has met the notice and duty to assist provisions.  A 
letter from the RO dated in November 2005 satisfied the duty 
to notify provisions.  In this letter the veteran was 
apprised of the evidence needed to substantiate his claim.  
He was also informed of the evidence that VA would obtain, 
and of the evidence that he should submit or request VA's 
assistance in obtaining, and explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim (38 C.F.R. § 3.159(b)(1)).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

Although the RO failed to notify the veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  

Regarding the duty to assist, SMRs and VA treatment records 
have been obtained and made a part of the record.  The 
veteran also testified at a May 2007 Board hearing; the 
transcript of which is of record.  

There is no suggestion, except by unsubstantiated allegation, 
that the veteran's skin condition may be associated with an 
established event, injury or disease in service or presumed 
exposure to Agent Orange therein.  38 C.F.R. § 3.159(c)(4) 
(2006); See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McClendon v. Nicholson¸ 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that referral of the case for 
the purpose of obtaining a medical opinion regarding whether 
the veteran's skin condition is etiologically related to 
service is not warranted.

There is no indication that additional development is 
necessary, and the Board is satisfied that VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for a skin rash diagnosed as tinea 
versicolor of the right shoulder and face.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinea versicolor of 
right shoulder and face (claimed as skin rash) is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


